Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 6-8, drawn to a steel sheet.
Gropu II, claims 4-5, 9-10, drawn to a method for manufacturing the steel sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a steel sheet with recited composition, number of carbides, aspect ratio, diameter, and ferrite grain size, this technical feature is not a special Hikida et al (US20180127848A1).  Hikida teaches a steel sheet and method for production thereof.  Hikida's steel has overlapping composition with the current invention (see table below).  Hikida teaches the average grain size of carbides is 0.4-2.0 micron (0042), falling within the claimed 5.0 micron or smaller, and ferrite grain size is 5-50 micron (0042), overlapping the claimed 10 micron or smaller.  It is noted that the aforementioned overlap is prima facie evidence of obviousness.  See MPEP 2144.05(I). 
Element
Claim 1
Hikida (0041-0044)
C
 more than or equal to 0.02%, and less than 0.30%
0.10-0.40
Si
 more than or equal to 0.005%, and less than 0.5%
0.30-1.00
Mn
more than or equal to 0.01%, and less than 3.0%
0.30-1.00
P
 less than or equal to 0.1%
0.02 or less
S
less than or equal to 0.1%
0.01 or less
sol. Al
more than or equal to 0.0002%, and less than or equal to 3.0%
0.001-0.1
N
less than or equal to 0.2%
0.01 or less
Ti
more than or equal to 0.010%, and less than or equal to 0.150%
0.1
Fe and impurities
balance
balance


Hikida does not teach the claimed number of carbides and aspect ratio.

The instant specification teaches achieving the claimed number of carbides and aspect ratio by following steps of (A) hot rolling finish at 800-920C, followed by cooling over a temperature range from a temperature at an end point of hot finish rolling down to a cooling stop temperature at an average cooling rate of 50-250C/s or lower, and (B) by winding at a temperature of 700C or lower; and (C) a first annealing at Ac1, and retained for 1 -100 h; (D) a second annealing at Ac1-790C, and retained for 1-100 h; and (E) a cooling at 1-100C/h down to 550C (0013 spec.).  Particularly, applicant discloses that carbide number and aspect ratio are specifically controlled by means of: 1) winding temperature of 400-700C (0082-0083 spec.), and 2) a first annealing at preferably 630-670C for 10-90 h (0092-0093 spec.).
Hikida teaches the production method comprising (A) hot rolling a steel slab of a chemical composition according to any one of (1) to (3) directly or after being cooled temporarily and then being heated; finishing the hot rolling in a temperature range of 800 - 900 C; and (B) coiling the hot rolled steel sheet at 400-550C, paying out the hot rolled steel sheet; pickling the hot rolled steel sheet; then (C) holding the hot rolled steel sheet in a temperature range of 650-720C for 3-60 hours as first stage annealing and (D) further holding the hot rolled steel sheet in a temperature range of 725-790C for 3-50 hours as second stage annealing, (E) cooling the hot rolled steel sheet after annealing, with a cooling rate of 1-30C/hour, down to 650C; and then cooling the hot rolled steel sheet down to room temperature (0045). Hikida specifically teaches a similar coiling temperature of 400 to 500 C and a first annealing at 650 to 720 C for 3 to 60 hours (0045).

Applicant further teaches that claimed number of carbides and aspect ratio serve to achieve good elongation (0063-0064 spec.).  The examiner’s above position is further bolstered by similar elongation properties disclosed by Hikida (steel sheet excellent in cold formability and ductility after heat treatment, 0047), which the examiner recognizes to be the same benefit as disclosed by applicant above (0063-0064).
 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

A telephone call was made to Attorney Jaya Sharma at 610-407-0700 on 6/1/2020 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734